ODOM, J.
Plaintiff brought this suit against the defendant in the City Court of Shreveport to recover $129.45, which indebtedness is represented by one promissory note for $108.97 and an open account for $20.48.
Defendant, in answer, admitted the execution of the note and admitted also that he had purchased the goods, as set forth in the open account, but denied liability on the ground that the indebtedness had been paid.
There was judgment in the lower court, as prayed for, and the defendant asked for and was granted devolutive and suspensive appeals to this court. But he failed to perfect his appeal by giving bonds and bringing the transcript to this court. Whereupon, plaintiff, appellee, paid the costs incurred in the lower court and ■brought up the transcript, as provided in Article 590 of the Code of Practice, and now asks that this Court affirm the judgment.
We find in the transcript the original note sued on, as well as the sworn itemized account alleged upon, which were offered ■ in evidence by plaintiff, appellee. The defendant, having alleged payment of the debt, the burden was upon him to make proof of the payment. This he failed to do.
Finding no error in the judgment appealed from, it is ordered and decreed that the same be affirmed, with costs.